Case 3:14-cv-02235-DMS-BLM Document 840 Filed 01/24/20 PageID.38261 Page 1 of 31



    1
   2
   3
   4
   5
   6
   7
   8                             UNITED STATES DISTRICT COURT
   9                            SOUTHERN DISTRICT OF CALIFORNIA
  10    WI-LAN, INC.,                                        CASE NO. 14cv2235 DMS (BLM)
  11                                         Plaintiff,
             vs.
  12
  13    APPLE, INC.,
  14                                      Defendant.

  15
  16
  17
  18
                                           JURY INSTRUCTIONS
  19
  20
  21
  22
  23
        DATED: _            d~J.~·)."-'-'-'Q.____ _
                   __,/'---'·
                                                                 United States District Judge
  24
  25
  26
  27
  28

                                                          - 1-                                  14cv2235
Case 3:14-cv-02235-DMS-BLM Document 840 Filed 01/24/20 PageID.38262 Page 2 of 31



  INSTRUCTION NO.          _    l
                               __.e_ _ _




                                           DUTY OF JURY

        Members of the jury: You are now the jury in this case. It is my duty to
  instruct you on the law.
        A copy of these instruction will be sent with you to the jury room for you to
  consult during your deliberations.
        It is your duty to find the facts from all the evidence in the case. To those
  facts you will apply the law as I give it to you. You must follow the law as I give
  it to you whether you agree with it or not. And you must not be influenced by any
  personal likes or dislikes, opinions, prejudices or sympathy. That means that you
  must decide the case solely on the evidence before you. You will recall that you
  took an oath to do so.
        Please do not read into these instructions, or anything I may say or do, that I
  have an opinion regarding the evidence or what your verdict should be.




                           ·-
Case 3:14-cv-02235-DMS-BLM Document 840 Filed 01/24/20 PageID.38263 Page 3 of 31



  INSTRUCTION NO.           d,.
                                  WHAT IS EVIDENCE

        The evidence you are to consider in deciding what the facts are consists of:

        1.    the sworn testimony of any witness;

        2.    the exhibits that are admitted into evidence;

        3.    any facts to which the lawyers have agreed; and

        4.    any facts that I have instructed you to accept as proved.




                        -
                        I
Case 3:14-cv-02235-DMS-BLM Document 840 Filed 01/24/20 PageID.38264 Page 4 of 31



                    ~
  INSTRUCTION NO. ---"----

                                WHAT IS NOT EVIDENCE

        In reaching your verdict, you may consider only the testimony and exhibits

  received into evidence. Certain things are not evidence, and you may not consider

  them in deciding what the facts are. I will list them for you:

  (1)   Arguments and statements by lawyers are not evidence. The lawyers are not

        witnesses. What they may say in their opening statements, closing arguments

        and at other times is intended to help you interpret the evidence, but it is not

        evidence. If the facts as you remember them differ from the way the lawyers

        have stated them, your memory of them controls.

  (2)   Questions and objections by lawyers are not evidence. Attorneys have a duty

        to their clients to object when they believe a question is improper under the

        rules of evidence. You should not be influenced by the objection or by the

        court's ruling on it.

  (3)   Testimony that is excluded or stricken, or that you are instructed to disregard,

        is not evidence and must not be considered. In addition some evidence may be

        received only for a limited purpose; when I instruct you to consider certain

        evidence only for a limited purpose, you must do so and you may not consider

        that evidence for any other purpose.

  (4)   Anything you may see or hear when the court was not in session is not




                          -
Case 3:14-cv-02235-DMS-BLM Document 840 Filed 01/24/20 PageID.38265 Page 5 of 31



        evidence. You are to decide the case solely on the evidence received at the

        trial.
Case 3:14-cv-02235-DMS-BLM Document 840 Filed 01/24/20 PageID.38266 Page 6 of 31



  INSTRUCTION NO.           i.}
                         ----'---


                   DIRECT AND CIRCUMSTANTIAL EVIDENCE

        Evidence may be direct or circumstantial. Direct evidence is direct proof of a

  fact, such as testimony by a witness about what that witness personally saw or heard

  or did. Circumstantial evidence is proof of one or more facts from which you could

  find another fact. You should consider both kinds of evidence. The law makes no

  distinction between the weight to be given to either direct or circumstantial evidence.

  It is for you to decide how much weight to give to any evidence.
Case 3:14-cv-02235-DMS-BLM Document 840 Filed 01/24/20 PageID.38267 Page 7 of 31



  INSTRUCTION NO. - - -      5
                              CREDIBILITY OF WITNESSES

         In deciding the facts in this case, you may have to decide which testimony to

  believe and which testimony not to believe. You may believe everything a witness

  says, or part of it, or none of it.

         In considering the testimony of any witness, you may take into account:

  (1)    the opportunity and ability of the witness to see or hear or know the things

         testified to;

  (2)    the witness's memory;

  (3)    the witness's manner while testifying;

  (4)   the witness's interest in the outcome of the case, if any;

  (5)   the witness's bias or prejudice, if any;

  (6)   whether other evidence contradicted the witness's testimony;

  (7)   the reasonableness of the witness's testimony in light of all the evidence; and

  (8)   any other factors that bear on believability.

        Sometimes a witness may say something that is not consistent with something

  else he or she said. Sometimes different witnesses will give different versions of what

  happened. People often forget things or make mistakes in what they remember. Also,

  two people may see the same event but remember it differently. You may consider

  these differences, but do not decide that testimony is untrue just because it differs
Case 3:14-cv-02235-DMS-BLM Document 840 Filed 01/24/20 PageID.38268 Page 8 of 31



  from other testimony.

         However, if you decide that a witness has deliberately testified untruthfully

  about something important, you may choose not to believe anything that witness said.

  On the other hand, if you think the witness testified untruthfully about some things

  but told the truth about others, you may accept the part you think is true and ignore

  the rest.

         The weight of the evidence as to a fact does not necessarily depend on the

  number of witnesses who testify. What is important is how believable the witnesses

  were, and how much weight you think their testimony deserves.
Case 3:14-cv-02235-DMS-BLM Document 840 Filed 01/24/20 PageID.38269 Page 9 of 31



  INSTRUCTION NO. - - - -

                                   EXPERT OPINION

        You may hear testimony from persons who, because of education or

  experience, are permitted to state opinions and the reasons for those opinions.

  Opinion testimony should be judged just like any other testimony. You may accept

  it or reject it, and give it as much weight as you think it deserves, considering the

  witness' education and experience, the reasons given for the opinion, and all the other

  evidence in the case.
Case 3:14-cv-02235-DMS-BLM Document 840 Filed 01/24/20 PageID.38270 Page 10 of 31



   INSTRUCTION NO.      ~t~-
           CHARTS AND SUMMARIES NOT RECEIVED IN EVIDENCE

         Certain charts and summaries not admitted into evidence have been shown to

   you in order to help explain the contents of books, records, documents, or other

   evidence in the case. Charts and summaries are only as good as the underlying

   evidence that supports them. You should, therefore, give them only such weight as

   you think the underlying evidence deserves.
Case 3:14-cv-02235-DMS-BLM Document 840 Filed 01/24/20 PageID.38271 Page 11 of 31



   INSTRUCTION NO.       ___,.g'---_
              CHARTS AND SUMMARIES RECEIVED IN EVIDENCE

         Certain charts and summaries have been admitted into evidence to illustrate
   information brought out in the trial. Charts and summaries are only as good as the
   testimony or other admitted evidence that supports them. You should, therefore, give
   them only such weight as you think the underlying evidence deserves.
Case 3:14-cv-02235-DMS-BLM Document 840 Filed 01/24/20 PageID.38272 Page 12 of 31



   INSTRUCTION NO. - - - -  1
           BURDEN OF PROOF-PREPONDERANCE OF THE EVIDENCE

          When a party has the burden of proving any claim by a preponderance of the

   evidence, it means you must be persuaded by the evidence that the claim is more

   probably true than not true.

         You should base your decision on all of the evidence, regardless of which party

   presented it.
Case 3:14-cv-02235-DMS-BLM Document 840 Filed 01/24/20 PageID.38273 Page 13 of 31



                     /0 - -
   INSTRUCTION NO. - ~

                            SUMMARY OF CONTENTIONS

         As you were previously told, Wi-LAN seeks money damages from Apple for

   infringing (or using) the asserted patents by making, importing, using, selling, and

   offering for sale products covered by claims 9, 26 and 27 of the' 145 patent and claim

   1 of the '757 patent. These are the asserted claims of the asserted patents. The

   products that have been found to infringe or to be covered by those patent claims are

   the iPhone 6, iPhone 6 Plus, iPhone 6s, iPhone 6s Plus, iPhone SE, iPhone 7 and

   iPhone 7 Plus.

         Your job is to decide any money damages to be awarded to Wi-LAN to

   compensate it for Apple's infringement or use of the patents.
Case 3:14-cv-02235-DMS-BLM Document 840 Filed 01/24/20 PageID.38274 Page 14 of 31




   INSTRUCTION NO.        ----llf-1-l-
                      THE ROLE OF THE CLAIMS OF A PATENT

         Before you can decide many of the issues in this case, you will need to

   understand the role of patent "claims." The patent claims are the numbered sentences

   at the end of each patent. The claims are important because it is the words of the

   claims that define what a patent covers. The figures and text in the rest of the patent

   provide a description and/or examples of the invention and provide a context for the

   claims, but it is the claims that define the breadth of the patent's coverage. Each claim

   is effectively treated as if it were a separate patent, and each claim may cover more

   or less than another claim. Therefore, what a patent covers depends, in turn, on what

   each of its claims covers.

         You will first need to understand what each claim covers in order to decide

   damages. The law says that it is my role to define the terms of the claims and it is

   your role to apply my definitions to the issues that you are asked to decide in this

   case. Therefore, as I explained to you at the start of the case, I have determined the

   meaning of the claims and I will provide to you my definitions of certain claim terms.

   You must accept my definitions of these words in the claims as being correct. It is

  your job to take these definitions and apply them to the issues that you are deciding.
Case 3:14-cv-02235-DMS-BLM Document 840 Filed 01/24/20 PageID.38275 Page 15 of 31



   INSTRUCTION NO. /;..

                        CLAIM CONSTRUCTION FOR THE CASE

            I will now explain to you the meaning of some of the words of the claims in

   this case. In doing so, I will explain some of the requirements of the claims. As I

   have previously instructed you, you must accept my definition of these words in

   the claims as correct. For any words in the claim for which I have not provided

   you with a definition, you should apply their common meaning. You should not

   take my definition of the language of the claims as an indication that I have a view

   regarding how you should decide the issues that you are being asked to decide.

   These issues are yours to decide.

                    Claim Term                                   Construction

  subscriber unit / subscriber station           'module that receives UL [uplink]
   '145 and '757 patents)                        bandwidth from a base station, and allocates
                                                 he bandwidth across its user connections"




  K;onnections / uplink connections /           'connections between the subscriber unit
  ~onnections established at the subscriber     and its users"

  station
   '145 and '757 patents)
  queue(s)                                        'structure( s) containing data to be
   '145 patent)                                  transmitted"
Case 3:14-cv-02235-DMS-BLM Document 840 Filed 01/24/20 PageID.38276 Page 16 of 31




  Preamble: A subscriber unit for a wireless   The preamble of Claim 26 of the '145 patent
  ~ommunication system, comprising:            ls limiting

  :' 145 patent, claim 26)
  bandwidth                                    'data-carrying capacity"

   '145 and '757 patents)
  QoS                                          'quality of service"

   '145 patent)
  base unit                                    'base station"

   '145 patent)
  quality parameter                            'measurable indicator of wireless reception
   '757 patent)                                quality"

  parameter value                              'value based on the quality parameter"

  :'757 patent)
  forward error correction technique           ~'amount of error correction data that is
  ,'757 patent)                                transmitted in the downlink and/or uplink"

  sub-frame map                                'data structures that may allocate bandwidth
   '757 patent)                                o subscriber station(s) and indicate the
                                               bandwidth allocated to subscriber unit(s)
                                               within a particular subframe"




                                                            ·,_
    Case 3:14-cv-02235-DMS-BLM Document 840 Filed 01/24/20 PageID.38277 Page 17 of 31



       INSTRUCTION NO.           /~

                         HOW A CLAIM DEFINES WHAT IT COVERS

             I will now explain how a claim defines what it covers.

             A claim sets forth, in words, a set of requirements. Each claim sets forth its

       requirements in a single sentence. If a device or a method satisfies each of these

       requirements, then it is covered by the claim.

             There can be several claims in a patent. Each claim may be narrower or broader

       than another claim by setting forth more or fewer requirements. The coverage of a

       patent is assessed claim-by-claim. In patent law, the requirements of a claim are often

       referred to as "claim elements" or "claim limitations." When a thing (such as a

       product or a process) meets all of the requirements of a claim, the claim is said to

       "cover" that thing, and that thing is said to "fall" within the scope of that claim. In

       other words, a claim covers a product where each of the claim elements or limitations

       is present in that product.

             Sometimes the words in a patent claim are difficult to understand, and therefore

       it is difficult to understand what requirements these words impose. It is my job to

       explain to you the meaning of the words in the claims and the requirements these

       words impose.

             As I just instructed you, there are certain specific terms that I have defined and

       you are to apply the definitions that I provide to you .



•
Case 3:14-cv-02235-DMS-BLM Document 840 Filed 01/24/20 PageID.38278 Page 18 of 31



         By understanding the meaning of the words in a claim and by understanding

   that the words in a claim set forth the requirements that a product or process must

   meet in order to be covered by that claim, you will be able to understand the scope

   of coverage for each claim. Once you understand what each claim covers, then you

   are prepared to decide the issues that you will be asked to decide.
Case 3:14-cv-02235-DMS-BLM Document 840 Filed 01/24/20 PageID.38279 Page 19 of 31



   INSTRUCTION NO.         M
                 INFRINGEMENT - KNOWLEDGE OF THE PATENT
                  AND INTENT TO INFRINGE ARE IMMATERIAL

         Apple has been found to infringe claims 9, 26 and 27 of the '145 patent claim

   1 of the '757 patent.

         Someone can infringe a patent without knowing of the patent or without

   knowing that what they are doing is an infringement of the patent. They also may

   infringe a patent even though they believe in good faith that what they are doing is

   not an infringement of any patent.
Case 3:14-cv-02235-DMS-BLM Document 840 Filed 01/24/20 PageID.38280 Page 20 of 31



   INSTRUCTION NO.         JL/
                             DAMAGES-INTRODUCTION

         Because Apple has been found to infringe the asserted patents, you must

   consider what amount of damages to award to Wi-LAN. I will now instruct you about

   the measure of damages.

         The damages you award must be adequate to compensate Wi-LAN for the

   infringement or use of the asserted patents. They are not meant to punish Apple.

   Your damages award should put Wi-LAN in approximately the same financial

   position that it would have been in had Apple not used Wi-LAN's patents.

         Wi-LAN has the burden to establish the amount of its damages by a

   preponderance of the evidence. In other words, you should award only those damages

   that Wi-LAN establishes that it more likely than not suffered. While Wi-LAN is not

   required to prove the amount of its damages with mathematical precision, it must

   prove them with reasonable certainty. You may not award damages that are

   speculative, damages that are only possible, or damages that are based on guesswork.

         In this case, Wi-LAN seeks a reasonable royalty. A reasonable royalty is

   defined as the money amount Wi-LAN and Apple would have agreed upon as a fee

   for use of the invention at the time prior to when infringement began. You must be

   careful to ensure that award is no more or no less than the value of the patented

   invention.
Case 3:14-cv-02235-DMS-BLM Document 840 Filed 01/24/20 PageID.38281 Page 21 of 31



         I will give more detailed instructions regarding damages shortly. Note,

   however, that Wi-LAN is entitled to recover no less than a reasonable royalty for each

   infringing sale.
Case 3:14-cv-02235-DMS-BLM Document 840 Filed 01/24/20 PageID.38282 Page 22 of 31



   INSTRUCTION NO. J$

                       REASONABLE ROY AL TY-DEFINITION

         A royalty is a payment made to a patent holder in exchange for the right to

   make, use, or sell the claimed invention. A reasonable royalty is the amount of royalty

   payment that a patent holder and one seeking to use the patent would have agreed to

   in a hypothetical negotiation taking place at a time prior to use of the patent. In

   considering this hypothetical negotiation, you should focus on what the expectations

   of Wi-LAN and Apple would have been had they entered into an agreement at that

   time, and had they acted reasonably in their negotiations. In determining this, you

   must assume that both parties believed the patent was valid and infringed and that

   both parties were willing to enter into an agreement. The reasonable royalty you

   determine must be a royalty that would have resulted from the hypothetical

   negotiation, and not simply a royalty either party would have preferred. Evidence of

   things that happened after Apple's use of the patents can be considered in evaluating

   the reasonable royalty only to the extent that the evidence aids in assessing what

   royalty would have resulted from a hypothetical negotiation.
Case 3:14-cv-02235-DMS-BLM Document 840 Filed 01/24/20 PageID.38283 Page 23 of 31



   INSTRUCTIONNO. fl,

           REASONABLE ROY AL TY-HYPOTHETICAL NEGOTIATION

         In determining the royalty that would have resulted from the hypothetical

   negotiation you may consider the facts known and available at the time of the

   negotiation and the real world facts such as events and facts that occurred after the

   infringement began. Here are a list of factors you may consider, though not every

   factor may be helpful to you:

   1)    the royalties received by the patentee for the licensing of the patent-in-suit,

         proving or tending to prove an established royalty;

   2)    the rates paid by the licensee for the use of other patents comparable to the

         patent-in-suit;

   3)    the nature and scope of the license, as exclusive or nonexclusive, or as

         restricted or nonrestricted in terms of territory or with respect to whom the

         manufactured product may be sold;

   4)    the licensor's established policy and marketing program to maintain its patent

         monopoly by not licensing others to use the invention or by granting licenses

         under special conditions designed to preserve that monopoly;

   5)    the commercial relationship between the licensor and licensee, such as whether

         they are competitors in the same territory in the same line of business, or

         whether they are inventor and promoter;
Case 3:14-cv-02235-DMS-BLM Document 840 Filed 01/24/20 PageID.38284 Page 24 of 31



   6)    the effect of selling the patented specialty in promoting sales of other products

         of the licensee, the existing value of the invention to the licensor as a generator

         of sales ofhis nonpatented items, and the extent of such derivative or convoyed

         sales;

   7)    the duration of the patent and the term of the license;

   8)    the established profitability of the product made under the patents, its

         commercial success, and its current popularity;

   9)    the utility and advantages of the patented property over the old modes or

         devices, if any, that had been used for working out similar results;

   10)   the nature of the patented invention, the character of commercial embodiment

         ofit as owned and produced by the licensor, and the benefits to those who have

         used the invention;

   11)   the extent to which the infringer has made use of the invention and any

         evidence probative of that use;

   12)   the portion of the realizable profits that should be credited to the invention as

         distinguished from nonpatented elements, the manufacturing process, business

         risks, or significant features or improvements added by the infringer;

   13)   the opinion and testimony of qualified experts; and

   14)   the amount that a licensor (such as the patentee) and a licensee (such as the

         infringer) would have agreed upon (at the time the infringement began) ifboth
Case 3:14-cv-02235-DMS-BLM Document 840 Filed 01/24/20 PageID.38285 Page 25 of 31



         had been reasonably and voluntarily trying to reach an agreement; that is, the

         amount which a prudent licensee--who desired, as a business proposition, to

         obtain a license to manufacture and sell a particular article embodying the

         patented invention--would have been willing to pay as a royalty and yet be able

         to make a reasonable profit and which amount would have been acceptable by

         a prudent patentee who was willing to grant a license.

         15) The value that the claimed invention contributes to the accused product.

         16) The value that factors other than the claimed invention contribute to the

         accused product.

         17) Comparable license agreements, such as those covering the use of the

   claimed invention or similar technology.

         No one factor is dispositive and you can and should consider the evidence that

   has been presented to you in this case on each of these factors.
Case 3:14-cv-02235-DMS-BLM Document 840 Filed 01/24/20 PageID.38286 Page 26 of 31



   INSTRUCTION NO. 1l___

           REASONABLE ROYALTY-USE OF COMPARABLE LICENSE
                           AGREEMENTS


         When determining a reasonable royalty, you may consider evidence concerning

   the amounts that other parties have paid for rights to the patents in question, or for

   rights to similar technologies. A license agreement need not be perfectly comparable

   to a hypothetical license that would be negotiated between Wi-LAN and Apple in

   order for you to consider it. However, if your choose to rely upon evidence from any

   other license agreements, you must account for any differences between those

   licenses and the hypothetically negotiated license between Wi-LAN and Apple, in

   terms of the technologies and economic circumstances of the contracting parties,

   when you make your reasonable royalty determination.
Case 3:14-cv-02235-DMS-BLM Document 840 Filed 01/24/20 PageID.38287 Page 27 of 31



   INSTRUCTION NO.        JlJ
          REASONABLE ROYALTY - ATTRIBUTION/APPORTIONMENT


         The amount you find as damages must be based on the value attributable to the

   patented technology, as distinct from other, unpatented features of the accused

   product, or other factors such as marketing or advertising, or Apple's size or market

   position. In determining the appropriate royalty base and the appropriate royalty rate,

   the ultimate combination of both the royalty rate and the royalty base must reflect the

   value attributable to the patented technology. In other words, the royalty base must

   be closely tied to the invention. It is not sufficient to use a royalty base that is too

   high and then adjust the damages downward by applying a lower royalty rate.

   Similarly, it is not appropriate to select a royalty base that is too low and then adjust

   upward by applying a higher royalty rate. Rather, you must determine an appropriate

   royalty rate and an appropriate royalty base that reflect the value attributable to the

   patented invention alone.
Case 3:14-cv-02235-DMS-BLM Document 840 Filed 01/24/20 PageID.38288 Page 28 of 31



   INSTRUCTION NO.       Ji_
          REASONABLE ROYAL TY-NONINFRINGING ALTERNATIVES

         You may also consider the impact of any available noninfringing alternatives

   to the asserted claims on the royalty negotiated in the hypothetical negotiation. In

   doing so, you may consider the value of any differences in benefits and costs between

   the noninfringing alternatives and the asserted claims.
Case 3:14-cv-02235-DMS-BLM Document 840 Filed 01/24/20 PageID.38289 Page 29 of 31



   INSTRUCTION NO.            /1
                                   DUTY TO DELIBERATE

          Before you begin your deliberations, elect one member of the jury as your

   presiding juror. The presiding juror will preside over the deliberations and serve as

   the spokesperson for the jury in court.

          You shall diligently strive to reach agreement with all of the other jurors if you

   can do so. Your verdict must be unanimous.

          Each of you must decide the case for yourself, but you should do so only after

   you have considered all of the evidence, discussed it fully with the other jurors, and

   listened to their views.

          It is important that you attempt to reach a unanimous verdict but, of course,

   only if each of you can do so after having made your own conscientious decision. Do

   not be unwilling to change your opinion if the discussion persuades you that you

   should. But do not come to a decision simply because other jurors think it is right,

   or change an honest belief about the weight and effect of the evidence simply to reach

   a verdict.
Case 3:14-cv-02235-DMS-BLM Document 840 Filed 01/24/20 PageID.38290 Page 30 of 31



   INSTRUCTION NO.         diJ
                           COMMUNICATION WITH COURT

         Ifit becomes necessary during your deliberations to communicate with me, you

   may send a note through my law clerk, signed by any one or more of you. No

   member of the jury should ever attempt to communicate with me except by a signed

   writing. I will not communicate with any member of the jury on anything concerning

   the case except in writing or here in open court. If you send out a question, I will

   consult with the lawyers before answering it, which may take some time. You may

   continue your deliberations while waiting for the answer to any question. Remember

   that you are not to tell anyone-including the court-how the jury stands, whether in

   terms of vote count or otherwise, until after you have reached a unanimous verdict or

   have been discharged.




                           -
                           r
Case 3:14-cv-02235-DMS-BLM Document 840 Filed 01/24/20 PageID.38291 Page 31 of 31



   INSTRUCTION NO.        d-)
                                RETURN OF VERDICT

         A verdict form has been prepared for you. After you have reached unanimous

   agreement on a verdict, your presiding juror should complete the verdict form

   according to your deliberations, sign and date it, and advise the clerk that you are

   ready to return to the courtroom.
